United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 13-2320
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                                  Rory Allen Meeks

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                 for the Northern District of Iowa - Cedar Rapids
                                  ____________

                              Submitted: April 18, 2014
                                 Filed: July 1, 2014
                                  ____________

Before SMITH, COLLOTON, and GRUENDER, Circuit Judges.
                           ____________

GRUENDER, Circuit Judge.

      A jury found Rory Meeks guilty of conspiracy to manufacture 1,000 or more
marijuana plants, in violation of 21 U.S.C. §§ 841(a)(1) and 846. The district court1



      1
       The Honorable Linda R. Reade, Chief Judge, United States District Court for
the Northern District of Iowa.
sentenced Meeks to 240 months’ imprisonment. Meeks appeals his conviction and
sentence. For the following reasons, we affirm.

I. Background

       In the fall of 2004, Rebecca Tuffree began pruning Meeks’s marijuana plants
located at the home of Keith Rambo. Tuffree worked at Rambo’s house for
approximately two years, and during that time, she became more involved with
Meeks’s marijuana-growing operation. In June 2005, Tuffree assisted Meeks in
planting marijuana along cornfields near creeks in rural Iowa. During the growing
season, they tended to the marijuana plants, watering and fertilizing them. From
October to November, Meeks and Tuffree harvested the marijuana, taking it to
Rambo’s property for it to be pruned and dried. Tuffree and Meeks followed this
process again in 2006, and during that year, Beth Seiler, a friend of Tuffree’s, began
assisting Tuffree in the pruning process.

       In February 2007, Tuffree purchased a house. From 2007 through April 2011,
Meeks and Tuffree used this home for marijuana production. During this time, Meeks
was in charge of all the outdoor operations. He decided where to plant the marijuana
and drew maps to show where the marijuana plots were located. Meeks and others,
including Seiler, went into the fields to plant the marijuana, cultivate it, and harvest
it. Tuffree then processed the marijuana at her home. Tuffree also grew marijuana
in her home using grow lamps. This growing operation yielded between 300 and 500
harvested marijuana plants per year between 2007 and 2010. Both Meeks and Tuffree
sold the marijuana that they produced. Tuffree also “fronted” some of the marijuana
to Seiler’s son, Daniel Lang, and Andrew Falco—that is, Lang and Falco bought the
marijuana on credit and repaid Tuffree from the resale proceeds.

      Law enforcement officers executed a search warrant at Tuffree’s residence in
April 2011. The officers recovered 317 marijuana plants and vacuum-sealed bags

                                          -2-
containing approximately 10.3 kilograms of processed marijuana. The officers also
found items used in the manufacture of marijuana, including two grow lights and
fertilizer. Additionally, officers found the maps drawn by Meeks depicting the
varieties of marijuana and quantities of each variety that had been planted along the
fields, prescription pill bottles with Meeks’s name on them, and a credit card in
Meeks’s name.

       On November 28, 2012, a federal grand jury returned a two-count indictment,
charging Meeks with conspiring to manufacture 100 or more marijuana plants (“Count
I”) and with manufacturing and attempting to manufacture 100 or more marijuana
plants (“Count II”). The case proceeded to trial, and the jury found Meeks guilty of
Count I and made a special finding that the conspiracy involved 1,000 or more
marijuana plants. The jury found Meeks not guilty of Count II. The district court
sentenced Meeks to 240 months’ imprisonment, the mandatory minimum sentence
based on the jury’s special finding and Meeks’s prior felony drug conviction.2

II. Discussion

       On appeal, Meeks first argues that the evidence was insufficient to support the
jury’s verdict. We review the sufficiency of the evidence de novo, viewing the
evidence in the light most favorable to the guilty verdict and granting it all reasonable
inferences that are supported by that evidence. United States v. Ironi, 525 F.3d 683,
689-90 (8th Cir. 2008). “This standard of review is strict; we will uphold the verdict
if there is any interpretation of the evidence that could lead a reasonable-minded jury
to find the defendant guilty beyond a reasonable doubt.” United States v. Barker, 556




      2
        In 1987, Meeks was convicted of two counts of aiding and abetting the
distribution of cocaine and one count of conspiracy to distribute cocaine. See United
States v. Meeks, 857 F.2d 1201, 1202 (8th Cir. 1988).

                                          -3-
F.3d 682, 687 (8th Cir. 2009) (quoting United States v. Cole, 525 F.3d 656, 661 (8th
Cir. 2008)).

       “To obtain a conviction for conspiracy, the Government must prove (1) the
existence of an agreement to achieve an illegal purpose, (2) the defendant’s
knowledge of the agreement, and (3) the defendant’s knowing participation in the
agreement.” United States v. May, 476 F.3d 638, 641 (8th Cir. 2007). “The
agreement may be a tacit understanding rather than a formal, explicit agreement.” Id.
Meeks contends that the Government presented insufficient evidence to prove that he
knew about the conspiracy and intentionally joined it. We disagree. Tuffree testified
at length about Meeks’s role in the conspiracy. She explained that she met Meeks
when she was pruning Meeks’s marijuana at Rambo’s house. Tuffree further
explained how the marijuana operations evolved after she purchased a house in 2007.
Tuffree identified Meeks as the person in charge of the planting, cultivating, and
harvesting of the marijuana grown in the fields. She testified that both she and Meeks
would sell the processed marijuana. Seiler corroborated Tuffree’s testimony when
Seiler admitted that she worked with Meeks in the fields cultivating the marijuana,
returning a couple of times a week to weed and water the marijuana plants until
harvest. The Government introduced maps, which Tuffree identified as being drawn
by Meeks, depicting the location of the marijuana plants in the fields. Moreover, the
Government introduced evidence linking Meeks to Tuffree’s residence, the center of
the marijuana production operation, including the prescription pill bottles and credit
card with his name on them. This evidence is more than sufficient to allow a
reasonable jury to conclude beyond a reasonable doubt that Meeks knowingly
participated in an agreement to manufacture marijuana. See United States v. Coleman,
525 F.3d 665, 666 (8th Cir. 2008) (holding that the evidence was clearly sufficient for
a reasonable jury to find the defendant guilty of conspiracy where cooperating
witnesses testified to the defendant’s substantial involvement in a long-standing
conspiracy to distribute crack cocaine).



                                         -4-
        Meeks argues that the testimony of Tuffree and Seiler were too inconsistent and
contradictory to support the jury’s verdict. Meeks points to the inconsistency in their
testimony regarding the role that Seiler’s son, Lang, played in the conspiracy. Tuffree
testified that Lang directly assisted Meeks in the field during the harvesting of the
marijuana; while Seiler only testified that her son sold marijuana. “We have
repeatedly upheld jury verdicts based solely on the testimony of co-conspirators and
cooperating witnesses, noting that it is within the province of the jury to make
credibility assessments and resolve conflicting testimony.” United States v. Jefferson,
725 F.3d 829, 834 (8th Cir. 2013) (quoting Coleman, 525 F.3d at 666). “The jury’s
‘conclusions on these issues are virtually unreviewable on appeal.’” Id. (quoting
United States v. Thompson, 560 F.3d 745, 749 (8th Cir. 2009)). Here, the alleged
inconsistency was minor and inconsequential to the issue of Meeks’s guilt. More
importantly, both Tuffree’s and Seiler’s accounts implicated Meeks in the conspiracy
and corroborated that he was in charge of planting, cultivating, and harvesting the
marijuana in the fields. Additionally, any potential bias and Tuffree’s and Seiler’s
incentives to lie were well-developed on cross-examination but rejected by the jury.
See Id. Thus, the jury found Tuffree and Seiler to be credible, and minor
inconsistencies in their testimony do not create a basis upon which we would disturb
the jury’s finding. See United States v. Hodge, 594 F.3d 614, 618-19 (8th Cir. 2010).
Accordingly, we have no difficulty concluding that, even with the inconsistency, the
evidence was sufficient to support the jury’s verdict.

       Meeks next contends that the district court abused its discretion in admitting
into evidence five out-of-court statements because the statements were inadmissible
hearsay. Specifically, Meeks challenges three witnesses’ accounts of out-of-court
statements made by Tuffree as inadmissible hearsay: the testimony that (1) Tuffree
told Lang that Meeks was Tuffree’s partner; (2) Tuffree told Lang that Meeks did the
planting, heavy lifting, and harvesting of the marijuana; (3) Tuffree told Seiler that
Meeks was Tuffree’s partner; (4) Tuffree told Seiler that Meeks was involved in the
marijuana growing operation; (5) Tuffree told Falco that an individual known as

                                         -5-
“Cowboy”3 was involved in the growing operation. The Government argues that these
statements were admissible as declarations of a coconspirator under Fed. R. Evid.
801(d)(2)(E). “We review the district court’s evidentiary rulings for an abuse of
discretion, ‘keeping in mind that its discretion is particularly broad in a conspiracy
trial.’” United States v. Davis, 457 F.3d 817, 824-25 (8th Cir. 2006) (quoting United
States v. Jordan, 260 F.3d 930, 932 (8th Cir. 2001)).

       Out-of-court statements offered to prove the truth of the matter asserted are
inadmissible hearsay. Fed. R. Evid. 801(c), 802. However, “[i]t is well-established
that an out-of-court declaration of a coconspirator is admissible against a defendant
if the government demonstrates (1) that a conspiracy existed; (2) that the defendant
and the declarant were members of the conspiracy; and (3) that the declaration was
made during the course and in furtherance of the conspiracy.” United States v. Bell,
573 F.2d 1040, 1043 (8th Cir. 1978); see also Fed. R. Evid. 801(d)(2)(E); United
States v. Cowling, 648 F.3d 690, 698-99 (8th Cir. 2011). Meeks argues that the
Government did not demonstrate that Meeks was a member of the conspiracy with
Tuffree. For the reasons discussed above, the Government presented ample evidence
that Meeks was a member of the conspiracy with Tuffree, and thus we reject this
argument.

       Meeks also argues that none of Tuffree’s declarations were made in furtherance
of the conspiracy but rather were mere “idle chatter” and simply informed the listener
of Tuffree’s criminal activities. We also reject this argument. While “a statement that
simply informs the listener of the declarant’s criminal activities is not made in
furtherance of the conspiracy,” “we interpret the phrase in furtherance of the
conspiracy broadly.” United States v. Cazares, 521 F.3d 991, 999 (8th Cir. 2008)
(quoting United States v. Davis, 457 F.3d 817, 825 (8th Cir. 2006)). “Statements

      3
       Tuffree often would introduce Meeks by his nickname, “Cowboy,” to others
involved in the operation. This nickname derives from the fact that Meeks was a
rodeo clown and bullfighter.

                                         -6-
made ‘in furtherance’ of a conspiracy include those which identify the coconspirators
or the coconspirators’ supply source for the illegal drugs and those statements which
discuss a coconspirator’s role in the conspiracy.” United States v. Arias, 252 F.3d
973, 977 (8th Cir. 2001) (internal citation omitted). In each of the challenged
statements, Tuffree either identifies Meeks as a coconspirator to another coconspirator
or discusses Meeks’s role in the conspiracy. Therefore, the statements were made in
furtherance of the conspiracy. See id.; see also Cazares, 521 F.3d at 999; United
States v. Meeks, 857 F.2d 1201, 1203 (8th Cir. 1988). Finally, Meeks claims that
Tuffree’s statement to Falco was not in furtherance of the conspiracy because Falco
was not a member of the conspiracy. Meeks contends that Falco only had a buyer-
seller relationship with Tuffree, and thus Tuffree’s statement identifying Cowboy as
her partner did not further the conspiracy. However, the evidence demonstrated that
Falco was a member of the conspiracy. Tuffree fronted Falco approximately ten
pounds of marijuana over a six month period, with the understanding that Falco would
sell the marijuana and repay Tuffree with the proceeds. Cf. United States v. Pizano,
421 F.3d 707, 719-20 (8th Cir. 2005) (holding that evidence of distribution of large
amounts of drugs over an extended period, including fronting transactions, constituted
ample evidence to support a reasonable jury’s finding of a conspiracy); United States
v. Eneff, 79 F.3d 104, 105 (8th Cir. 1996) (holding that “evidence of multiple sales of
resale quantities of drugs is sufficient in and of itself to make a submissible case of
conspiracy to distribute”). Therefore, we conclude that the district court did not abuse
its discretion in admitting the five out-of-court statements made by Tuffree under Fed.
R. Evid. 801(d)(2)(E).

      Finally, Meeks argues that his sentence violates the Eighth Amendment. We
review Eighth Amendment sentencing challenges de novo. United States v. Capps,
716 F.3d 494, 498 (8th Cir. 2013). The Supreme Court has recognized that “[t]he
Eighth Amendment, which forbids cruel and unusual punishments, contains a narrow
proportionality principle that applies to noncapital sentences.” Ewing v. California,
538 U.S. 11, 20 (2003) (O’Connor, J., plurality) (quotation and internal quotation

                                          -7-
marks omitted). However, it is an extremely rare case where “a sentence may be so
disproportionate to the underlying crime that [it] runs afoul of the Eighth
Amendment.” United States v. Baker, 415 F.3d 880, 882 (8th Cir. 2005).

       The district court sentenced Meeks to the mandatory minimum sentence of 240
months’ imprisonment. This sentence was based on the jury’s special finding that the
conspiracy involved 1,000 or more marijuana plants and on the fact that Meeks had
previously been convicted of a felony drug offense. See 21 U.S.C. §§ 841(b)(1)(A),
851. We repeatedly have held that applying a mandatory minimum penalty for drug
offenses does not violate the Eighth Amendment. United States v. Garcia, 521 F.3d
898, 901 (8th Cir. 2008) (collecting cases). Meeks argues, however, that the 20-year
mandatory minimum sentence is grossly disproportionate to the underlying crime
because (1) the conspiracy involved the manufacture and sale of marijuana rather than
“harder-core” substances, such as cocaine; (2) the prior drug conviction which
qualified Meeks for the mandatory minimum occurred twenty-six years ago; (3) the
sentence results in a near-life sentence given Meeks’s age; and (4) the profit from the
growing and sales operation was negligible. None of these arguments demonstrates
that Meeks’s case is the extreme case that violates the Eighth Amendment. See United
States v. Burton, 894 F.2d 188, 190, 192 (6th Cir. 1990) (holding that marijuana’s
Schedule I classification is not irrational, and thus the resulting penalties do not
violate the Eighth Amendment); United States v. Fogarty, 692 F.2d 542, 547-48 (8th
Cir. 1982) (holding that marijuana’s Schedule I classification is not irrational); United
States v. Gallegos, 553 F. App’x 527, 532-33 (6th Cir. 2014) (holding that 20-year
mandatory minimum sentence for conspiring to distribute at least 1,000 kilograms of
marijuana did not violate the Eighth Amendment); United States v. Hoffman, 710 F.3d
1228, 1232-33 (11th Cir. 2013) (rejecting argument that life sentence based on
convictions that occurred approximately twenty-five years earlier when defendant was
a juvenile constituted cruel and unusual punishment); United States v. Mathison, 157
F.3d 541, 551 (8th Cir. 1998) (holding that a sentence “although in excess of a
defendant’s life expectancy, does not violate the Eighth Amendment”); Ewing, 538

                                          -8-
U.S. at 28-30 (holding that the defendant’s sentence of 25 years’ to life imprisonment
was not unconstitutionally disproportionate where the defendant stole three golf clubs
worth about $1,200 and was a recidivist). Accordingly, we conclude that a term of
240 months’ imprisonment, imposed for Meeks’s offense of felony drug conspiracy
under 21 U.S.C. §§ 841(b)(1)(A), is not “grossly disproportionate,” Ewing, 538 U.S.
at 30, and we affirm his sentence.

III. Conclusion

      For the aforementioned reasons, we affirm.
                     ______________________________




                                         -9-